OPINION
GILDEA, Chief Justice.
This case presents the question of whether a subcontract between two private businesses is subject to the requirements of the Minnesota Government Data Practices Act, Minn.Stat. §§ 13.01-.90 (2012). Appellant Johnson Controls, Inc., contracted with Independent School District 2142 (the District) to provide design services. After Johnson subcontracted with appellant Architectural Resources, Inc., respondent Marshall Helmberger submitted a request to Johnson under the Data Practices Act for a copy of the Johnson-Architectural Resources subcontract. Johnson denied the request and Helmberger subsequently filed a complaint with the Office of Administrative Hearings (OAH). After an evi-dentiary hearing, an administrative law judge (ALJ) dismissed the complaint. The court of appeals reversed. Because we conclude that Johnson is not obligated to disclose the subcontract under the Data Practices Act, we reverse the court of appeals.
The facts of this case are undisputed. On February 25, 2010, the District entered *529into two contracts with Johnson related to the construction of two new schools and the renovation of three existing schools. Under both contracts, Johnson agreed to “provide design, engineering, commissioning and construction management services.” Johnson’s principal obligation under the contracts was to provide “design services through licensed consultants including normal architectural, structural, mechanical, civil and electrical engineering and commissioning services, and any other services necessary to produce a complete set of Construction Documents.” The contracts permitted Johnson to use subcontractors “to assist ... in performing the services.” Johnson subsequently entered into a subcontract with Architectural Resources for architectural services.
In March 2011, Marshall Helmberger, the publisher and managing editor of the Timberjay newspapers in St. Louis County, sent a request to Johnson under the Data Practices Act for certain information, including a copy of Johnson’s subcontract with Architectural Resources. Johnson denied Helmberger’s request.
Helmberger then requested an advisory opinion from the Commissioner of Administration pursuant to Minn.Stat. § 13.0721 as to whether Johnson is required to comply with the Data Practices Act. The Commissioner issued an opinion, concluding, among other things, that Johnson is required to provide a copy of the subcontract with Architectural Resources to Helmberger because Johnson “is performing a governmental function for the District.” Notwithstanding this opinion, Johnson continued to withhold the subcontract.
Helmberger then filed a complaint with the office of administrative hearings, seeking an order that Johnson comply with his request for inspection of documents, including “all subconsultant contracts” related to Johnson’s contract with the District. Architectural Resources intervened in the proceedings. An evidentiary hearing took place, and Johnson moved for judgment as a matter of law at the close of Helmber-ger’s case-in-chief. The administrative law judge granted Johnson’s motion and dismissed Helmberger’s complaint. The judge concluded that Helmberger did not establish that Johnson “was performing a ‘governmental function’ as described in Minn.Stat. § 13.05, subd. 11(a).” The judge reasoned that “the Legislature has not directed School Districts to undertake the kind of architectural services that are contemplated by the ... subcontract.” The judge also concluded that Helmberger failed to establish that architectural services have traditionally been performed by the District or by Minnesota school districts generally.
The court of appeals reversed, holding that Johnson had contracted to perform a government function within the meaning of Minn.Stat. § 13.05, subd. 11(a). Helmberger v. Johnson Controls, Inc., 821 N.W.2d 831, 838 (Minn.App.2012). Because the Data Practices Act does not define a government function, the court of appeals applied the definition from our decision in Mace v. Ramsey County, 231 Minn. 151, 42 N.W.2d 567 (1950), in which we said that a function is governmental when it “involves the exercise of power conferred by statute upon local agencies in administering the affairs of the state and the promotion of the general public welfare.” See Helmberger, 821 N.W.2d at 834 (quot*530ing Mace, 231 Minn. at 154, 42 N.W.2d at 569). The court of appeals determined that Johnson was performing a government function because school districts have a statutory duty to “ ‘furnish school facilities’ to school children.” Id. at 835 (quoting Minn.Stat. § 123B.02, subd. 2 (2010)). The court reasoned that furnishing school facilities entails “planning, designing, and obtaining qualified builders and architects to perform such duties,” which are duties that Johnson contracted to perform. Id. The court also rejected Johnson’s argument that the Data Practices Act applies only to private entities that have received the contract notice required by MinmStat. § 13.05, subd. 11(a). Helmberger, 821 N.W.2d at 837 (noting that the court of appeals had specifically rejected that argument in WDSI, Inc. v. County of Steele, 672 N.W.2d 617, 621-22 (Minn.App.2003)). Concluding that Johnson had contracted with the District to perform a government function, the court remanded to the administrative law judge for further proceedings. Id. at 838.
We granted the petitions for review of Johnson and Architectural Resources. On appeal to our court, Johnson argues that because its contract with the District did not provide notice that Johnson was subject to the Data Practices Act, Johnson is not bound by the provisions of the Act and the subcontract between Johnson and Architectural Resources is not public data under the Act. Johnson and Architectural Resources also argue that the court of appeals applied the wrong test to determine whether Johnson was performing a government function for purposes of Minn. Stat. § 13.05, subd. 11(a). When the correct legal test is applied, they argue that Johnson was not performing a government function. For his part, Helmberger argues that because Johnson contracted to perform a government function, the subcontract is public information under the Data Practices Act.
I.
Before addressing the parties’ arguments, we begin with a brief overview of the Data Practices Act. The Data Practices Act “regulates the collection, creation, storage, maintenance, dissemination, and access to government data in government entities.” Minn.Stat. § 13.01, subd. 3. The Act defines what data are “public” for purposes of the Act: “All government data collected, created, received, maintained or disseminated by a government entity shall be public unless classified by statute ... as nonpublic[,] ... private or confidential.” Minn.Stat. § 13.03, subd. 1; see also Minn. Stat. § 13.02, subd. 7 (defining “government data” as “all data collected, created, received, maintained or disseminated by any government entity regardless of its physical form, storage media or conditions of use”). The Act therefore “establishes a presumption that government data are public and are accessible by the public for both inspection and copying unless there is a federal law, a state statute, or a temporary classification of data that provides that certain data are not public.” Minn. Stat. § 13.01, subd. 3.
When first enacted in 1974, the Data Practices Act did not provide for the disclosure of public data held by private entities. Act of Apr. 11, 1974, ch. 479, 1974 Minn. Laws 1199. In 1999, the Legislature added a provision relating to the privatization of government functions. Act of May 25, 1999, ch. 250, art. 1, § 42, 1999 Minn. Laws 2728, 2756-57. This provision states:
(a) If a government entity enters into a contract with a private person to perform any of its functions, the government entity shall include in the contract terms that make it clear *531that all of the data created, collected, received, stored, used, maintained, or disseminated by the private person in performing those functions is subject to the requirements of this chapter and that the private person must comply with those requirements as if it were a government entity. The remedies in section 13.08 apply to the private person under this subdivision.
(b) This subdivision does not create a duty on the part of the private person to provide access to public data to the public if the public data are available from the government entity, except as required by the terms of the contract.
Minn.Stat. § 13.05, subd. 11 (emphasis added). The focus of the parties’ dispute is whether the subcontract between Johnson and Architectural Resources is public data under this provision.
The scope of section 13.05, subdivision 11(a), is a question of statutory interpretation that we review de novo. See Clark v. Lindquist, 683 N.W.2d 784, 785 (Minn.2004). The objective of statutory interpretation is to ascertain and effectuate the intent of the Legislature. City of Brainerd v. Brainerd Invs. P’ship, 827 N.W.2d 752, 755 (Minn.2013) (citing Minn.Stat. § 645.16 (2012)). If the Legislature’s intent is clear from the statute’s plain and unambiguous language, then we interpret the statute according to its plain meaning without resorting to the canons of statutory construction. Id.
II.
We turn now to the parties’ arguments. Helmberger argues that the subcontract between Johnson and Architectural Resources is public data under Minn. Stat. § 13.05, subd. 11(a), because Johnson contracted with the District to perform a government function. We disagree.
By its plain and unambiguous terms, Minn.Stat. § 13.05, subd. 11(a), is simply a notice provision that addresses the contractual terms that a government entity must include when contracting with a private business to perform a government function. The contractual terms required by the statute advise the private business that all data related to the performance of the government function are subject to the requirements of the Data Practices Act. Minn.Stat. § 13.05, subd. 11(a). There is no dispute in this case that the contract between the District and Johnson did not contain this provision. Helmberger argues, however, that the omission of the statutory notice is immaterial because the subdivision as a whole “indicates that the statute is presumed to apply regardless of whether the notice provision appears in an agreement.” The statutory text does not support Helmberger’s argument.
There is no language in Minn.Stat. § 13.05, subd. 11(a), or any other provision of the Data Practices Act, that imposes any direct, affirmative obligations on private businesses that enter into contracts with the government. Rather, subdivision 11 is part of the section of the Data Practices Act that sets forth the duties of the government’s “responsible authority.” Minn.Stat. § 13.05; see Minn.Stat. § 13.02, subd. 16 (defining “responsible authority” as the government official who is responsible for the collection, use, and dissemination of certain categories of data). And, similar to other subdivisions included in section 13.05, subdivision 11 prescribes the obligations of the government. Subdivision 11 specifically describes the government’s obligations when it enters into certain contracts. Under the plain language of subdivision 11(a), the government is required to provide clear notice in contracts *532for the performance of a government function that a private business performing such a function is “subject to the requirements of [the Data Practices Act] and that the [businesses] must comply with those requirements as if it were a government entity.” Minn.Stat. § 18.05, subd. 11(a). Here, the District did not include the requisite notice in its contract with Johnson.2
We are left, therefore, to determine whether in the absence of such notice, a contract between two private businesses relating to the construction and renovation of schools is public information under the Act. We conclude that it is not. There is no provision in the Data Practices Act that makes a contract between two private businesses public. The Act regulates access to “government data,” Minn.Stat. § 18.01, subd. 3, and provides that “data collected, created, received, maintained or disseminated” by the government are generally public, Minn.Stat. § 13.03, subd. 1. The contract at issue in this case was not created or held by the government; rather, the contract was entered into between private businesses and held by those businesses.
Even if Johnson had contracted to perform a government function, as the court of appeals concluded, the result would be the same. The Data Practices Act simply does not state that data held by a government contractor performing a government function are public. Further, Johnson did not agree to be bound by the Act. Johnson has neither a contractual nor a statutory duty to disclose the subcontract. If the Legislature had intended to create a new category of public data or impose direct obligations on government contractors, the Data Practices Act would contain express language to that effect. It is our job to apply the statute as written, not to impose unexpressed duties on private businesses or parties. See Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 760 (Minn.2010) (“If the legislature fails to address a particular topic, our rules of construction ‘forbid adding words or meaning to a statute’ that are purposely omitted or inadvertently overlooked.” (quoting Genin v. 1996 Mercury Marquis, 622 N.W.2d 114, 117 (Minn.2001))).
In sum, we hold that the subcontract between Johnson and Architectural Resources is not public under the Data Practices Act. We therefore reverse the court of appeals without reaching the question of whether Johnson was performing a government function within the meaning of Minn.Stat. § 13.05, subd. 11(a).
Reversed.
LILLEHAUG, J., took no part in the consideration or decision of this case.

. Minnesota Statutes § 13.072, subd. 1(a), provides in part: “Upon request of any person who disagrees with a determination regarding data practices made by a government entity, the commissioner may give a written opinion regarding the person's rights as a subject of government data or right to have access to government data.”


. Johnson apparently concedes that if it had contracted to perform a government function and the contract contained the notice provision required by Minn.Stat. § 13.05, subd. 11(a), Johnson's documents relating to the performance of the government function would be subject to the Data Practices Act. We need not resolve whether Johnson’s concession is consistent with the statute, however, because the contract between Johnson and the District does not include the notice provision.